 

§ a ij
IN THE UNITED STATES DISTRICT COU)\NS ?_
MIDDLE DISTRICT OF TENNESSEE ` 956 23 FH [2_. 149
NASHVILLE DIVISION ~ g
VANESSA SAENZ, )
)
Plaintiff, ) Jury Demand 11
) “_ ..140\
v. ) No. 3 1 8
)
LRC RESTAURANT )
NASHVILLE, LLC. )
)
Defendant. )
COMPLAINT
The Parties

l. Plaintiff Vanessa Saenz (“Plaintifi”) is a citizen and resident of Davidson County,
Tennessee.

2. Defendant LRC Restaurant Nashville, LLC. is a for-profit corporation, and authorized
to transact business in the state of Tennessee. lt does business as FGL House and its principal
place of business is 120 3rd Ave. N., Nashville, TN 37201.

3. Defendant’s registered agent is Rob Pinson and can be served at 511 Union Street, Ste
2700, Nashville, Tennessee 37219.

Nature of the Action

3. This is an action brought under the Arnericans With Disabilities Act as amended by the

ADA Arnendments Act (“ADAAA”), codified at 42 U.S.C. §§ l2l()l et seq.
Jurisdiction and Venue
4. Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

l334(a). This Couit also has jurisdiction of Plaintiff Saenz’s ADAAA claim under 28 U.S.C. §

Case 3:18-cv-01401 Document 1 Filed 12/28/18 Page 1 of 4 Page|D #: 1

 

l343(a)(4) because it is an action to recover damages or to secure equitable or other relief under
an Act of Congress providing for the protection of civil rights.

5 . Venue is proper in that Plaintiff Saenz resides in this judicial district, and the events
described herein occurred in the Nashville judicial district pursuant to 28 U.S.C. § l391(b)(2).

6. At all times material to the allegations in the complaint, Plaintiff Saenz was a covered
individual under the statutes referenced herein, and she Was entitled to the protections afforded
under the ADAAA.

7. At all times material to the allegations in the complaint, Defendant LRC Restaurant,
operated a restaurant that Was open to the general public and Was required to uphold the ADA

Title lll standards

Factual Allegations

l(). Plaintiff Saenz is a veteran of American Armed Forces, Who has been diagnosed With
a 3()% disability as a result of degenerative disc disease, lumbar spine right and left knee
degenerativejoint disease. These conditions require her to have access to seating.

ll. On or about July 6, 2018 Plaintiff Saenz presented to FGL House as a customer

12. On that same evening, staff for the FGL House removed all of the stools and seating
Within the business, including the chair that Ms. Saenz had been sitting in.

13. Plaintiff Saenz, being left Without any seating alternatives, informed the staff
members of her disability and asked the staff members to leave a Stool or chair So that she could
rest.

l4. The staff members of FGL House refused Ms. Saenz’s request.

15. FGL House explained that it Was their policy to remove all seating availability in the

evening for the purpose of fitting more customers Within the bar.

2

Case 3:18-cv-01401 Document 1 Filed 12/28/18 Page 2 of 4 Page|D #: 2

 

15. Plaintiff Saenz then attempted to grab a chair for herself and that was forcibly taken
away from her by FGL House staff members

16. Plaintiff Saenz was forcibly removed from FGL House after simply requesting
access to seating.

17. As a result of FGL House policies and staff actions, Ms. Saenz was forced to leave

the establishment

Causes of Action

18. Plaintiff Saenz incorporates by reference the allegations in the above paragraphs

19. Plaintiff Saenz’s medical condition as described in the above paragraphs was an
impairment that substantially limited one or more of her major life activities, including but not
limited to walking, standing, lifting, bending and working, and therefore constituted a disability
under the ADA, as amended under 42 U.S.C. § 12102(2)(A)(B)

20. Under Title III of the ADA, a place of public accommodation must ensure
accessibility of all services, programs, and activities by: eliminating any unnecessary eligibility
criteria that screen out or tend to screen out persons with disabilities from fully and equally
enjoying any goods, services, facilities, privileges, advantages or accommodations; reasonably
modifying policies, practices, or procedures to avoid discrimination; and ensuring individuals
with disabilities are not excluded from goods, services, facilities, privileges, advantages or
accommodations because existing buildings are inaccessible.

21. When Defendant LRC Restaurant made its decision not to accommodate Plaintiff
Saenz, Plaintiff was being deprived access to a public facility in violation of Title lll of the

ADA.

Case 3:18-cv-01401 Document 1 Filed 12/28/18 Page 3 of 4 Page|D #: 3

22. As a result of Defendant LRC Restaurant’s violation of the ADA, Plaintiff Saenz has
suffered a loss of enjoyment of life, embarrassment, humiliation, emotional distress and related
damages.

Prayer for Relief
WHEREFORE, Plaintiff Vanessa Saenz sues Defendant LRC Restaurant Nashville,

LLC for unlawful discrimination and failure to accommodate under the ADA, as amended, and
respectfully prays for the following relief:

1. That Plaintiff recover an award for compensatory damages to be determined by the
jury consisting of but not limited to all lost wages, lost benefits, and pre-judgment interest;

2. For further compensatory damages to be determined by the jury consisting of non-
pecuniary losses, such as mental anguish, embarrassment, humiliation, and loss of enjoyment of
life;

3. Reinstatement, or in the alternative, front pay in an amount to be determined by the
jury;

4. An award of punitive damages to be determined by the jury in an appropriate amount
allowable by law;

5. An award of attorney fees and costs, including discretionary costs;

6. That a jury be empaneled to try the factual issues in this action; and

7. All further general and equitable relief to which Plaintiff may be entitled.

ROGERS LAW

1A535 595 tit 1 1

@OLE D. HOGERS BPR 33512
901 WOODLAND ST.
NASHVILLE, TN 37206
Attorneyfor Plaintiff

Case 3:18-cv-01401 Document 1 Filed 12/28/18 Page 4 of 4 Page|D #: 4

 

